Citation Nr: 1634636	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for tinea versicolor and pseudofolliculitis barbae, including the issue of whether the reduction from 30 to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1999 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) is from January and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for tinnitus has been raised by the record in a November 2009 statement by a VA examiner, who opined it was related to service.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Veteran is also advised to file a claim to service connect this disability.

In this decision, the Board is restoring the Veteran's 30 percent rating for his tinea versicolor and pseudofolliculitis barbae.  The issues of whether he is entitled to a higher rating, and whether he is entitled to service connection for an acquired psychiatric disability and for hypertension are REMANDED to the AOJ for additional development.










FINDING OF FACT

In resolving doubt in his favor, the November 2011 VA examination does not show improvement in the Veteran's skin diagnoses.


CONCLUSION OF LAW

The reduction from a 30 percent rating to a 10 percent rating for tinea versicolor and pseudofolliculitis barbae was not proper.  38 U.S.C.A. § 5112 (West 2014); 
38 C.F.R. §§ 3.105, 3.344, 4.118, DC 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of his rating 30 to 10 percent for his service-connected skin disabilities was improper and that the 30 percent rating should be restored.  The Board agrees, and will restore the Veteran's 30 percent rating.
 
The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.   

The Veteran has been given two VA examinations assessing the severity of his skin, in November 2009 and in November 2011.  In November 2009, he was found to have 30 percent of his entire body, as well as 30 percent of exposed areas, affected by his skin diagnoses.  He was also noted to have taken systemic treatment in the form of antifungals.  He did not have any exudation, ulcers, or crusting.  In November 2011, the estimated areas affected were reduced to 1 percent of the exposed area and 5 percent of the entire body.  He did have exudation, but no crusting or ulcers.  He was noted to be using topical creams (desonide and hydroxine), with no other prescriptions.  Neither examination was accompanied by photographs, and none of the other treatment records contain estimates of the total areas affected.  

His VA treatment records show that his skin has not improved.  Records from September 2010 note the Veteran's diagnoses were "refractory to topical steroids, topical selenium sulfide, oral ketoconazole, and IM Kenalog."  That is, various treatments were not relieving his symptoms.  His records show that the itching from his disabilities kept him up at night, and that he was prescribed sleeping medication.  At this time he was using desonide, ketoconazole, and Lidex creams on a daily basis.  He had large lichenified plaque with papules on the abdomen, upper arms, and back, as well as macules on his legs.  A biopsy was conducted, which diagnosed spongiotic dermatitis.  

Records from June 2011 note that he had hyperpigmented macules and superficial scale on his back and anterior trunk, as well as scattered nodules on his thighs.  In September 2011, he was taking hydroxyzine, an oral antihistamine, given an oral antibiotic, and using topical ammonium lactate.  The Board notes that this record of his medication contradicts the November 2011 VA examination report, rendering it less probative, because it is not clear that the examiner conducted a review of the Veteran's history.  Faust, supra.  At that time, his groin, scrotum, and back were affected.  He had lichenified areas and pustules and papules.  

In sum, although the VA examination appears to show that less of his body surface area is affected, it also appears that other associated symptoms have increased.  For example, in 2009, he did not have exudation, but this was noted in November 2011.  The VA examinations do not show changes in pigmentation or papules or pustules, which are seen in his treatment records.  The November 2011 VA examiner did not address treatment history or provide any opinion on severity or whether the skin had improved in the few years since the previous examination.  Accordingly, the Board resolves doubt in the Veteran's favor, and finds that the evidence does not show improvement.  His 30 percent rating for his service-connected skin disabilities was improperly reduced, and in this decision, it is restored.  


ORDER

The reduction from a 30 percent rating to a 10 percent rating for tinea versicolor and pseudofolliculitis barbae was not proper, and the 30 percent rating is restored.


REMAND

In regard to the Veteran's acquired psychiatric claim, the record shows that he has been undergoing mental health treatment for depression.  The record suggests that he may also have been diagnosed with PTSD.  The record shows that he has also submitted information regarding stressors.  Finally, a May 2010 VA treatment provider noted that the Veteran's depression increases due to his skin condition, which is service connected.  All of this information must be considered by a VA examiner.

In regard to his hypertension claim, the record appears to show that he was diagnosed with hypertension in August or September 2004.  This is just over a year after separation from service.  As hypertension is a chronic condition, a VA examiner should provide an opinion as to whether it incepted to a compensable degree within the year following separation.

Finally, in regard to his skin, an updated examination must be conducted.  




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his psychiatric disability, his hypertension, and his skin diagnoses.  Make arrangements to obtain all records not already associated with the claims file.  Ensure that updated VA treatment records are associated with the claims file.  

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any acquired psychiatric disability, to include depression and PTSD, is related to service.  The examiner is asked to conduct a complete examination with all necessary diagnostic tests, and to review the records prior to the examination.

The record reveals he has had mental health treatment for depression.  He has also submitted a statement of stressors/incidents from service, received in April 2014.  A May 2010 VA treatment record indicates that he did experience trauma in service but did not have sufficient symptoms of PTSD for that diagnosis.  He was instead diagnosed with adjustment disorder.  This provider also noted that his depression appeared to be related to his skin condition.

The examiner is asked to elicit a detailed history from the Veteran, and to address his statements regarding a relationship to service, including the April 2014 statement.  The examiner is asked to provide opinions as to whether it is as likely as not that an acquired psychiatric disability is related to the incidents or symptoms from service.  

The examiner is also asked to opine on whether it is as likely as not that the Veteran's service-connected skin condition has caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability).  

All opinions are to be supported with explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that hypertension incepted during service or within the year following separation from service (that is, by June 2004).  

The record shows the Veteran had elevated readings that were concerning to his physicians in August 2004 (174/76), and that he was put on medication in September 2004.  His STRs do not show a diagnosis of hypertension.  His blood pressure was 147/74 in March 2003, and 142/72 in May 2003.

Based on this evidence, and any other evidence gleaned during the examination, the examiner is asked whether it is as likely as not that his hypertension actually incepted during service or by June 2004.  All opinions must be accompanied by explanatory rationale.

4.  Schedule the Veteran for an updated examination of the skin, which includes consideration of disfigurement of the head, face, and neck, and any other scars of the body that are related to the service-connected skin diagnoses.  The examiner is asked to review the claims file and medical records prior to the examination.

The examiner is asked to provide an estimate on the total surface area of the entire body and of exposed skin are affected by the Veteran's skin condition.  If he has additional diagnoses that are not service-connected, provide an opinion as to whether those additional diagnoses are caused or aggravated by his tinea versicolor and pseudofolliculitis barbae.  Review his medication, and provide an opinion as to whether he has had systemic therapy that is similar to corticosteroids or other immunosuppressive drugs, and if so, for how long.

If his head, face, and neck are affected, provide an opinion on whether he has any characteristics of disfigurement.

All opinions are to be supported with explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


